Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is made as of July 31, 2015 (the
“Effective Date”), by and between Robert M. Jackson (“Employee”) and CYRUS ONE
LLC, a Delaware limited liability company (“Employer”).

 

WHEREAS, Employer wishes to employ Employee, and Employee wishes to become an
employee of Employer pursuant to the terms and conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the above and the promises and mutual
obligations of the parties contained herein, and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Employer and Employee agree as follows:

 

1.             Employment. By this Agreement, Employer and Employee set forth
the terms of Employer’s employment of Employee on and after the Effective Date.

 

2.             Term of Agreement. The term of this Agreement initially shall be
the one year period commencing on the Effective Date; provided, however, that on
the first anniversary of the Effective Date and on each subsequent anniversary
of the Effective Date, the term of this Agreement automatically shall be
extended for a period of one additional year, unless earlier terminated in
accordance with Section 13 (the “Term”). Notwithstanding anything in this
Agreement to the contrary, Sections 7, 8, 9, 10, 11 and 12 shall survive any
termination of the Term, this Agreement and Employee’s termination of employment
hereunder.

 

3.             Duties.

 

(a)           Title/Reporting. Employee shall serve as Executive Vice President,
General Counsel and Secretary of CyrusOne Inc. (“CyrusOne”) effective as of
August 31, 2015, or in such other equivalent capacity as may be designated by
the Chief Executive Officer of CyrusOne. Employee shall report to the Chief
Executive Officer of CyrusOne.

 

(b)           Affiliates. Employee shall furnish such managerial, executive,
financial, technical and other skills, advice, and assistance in operating the
CyrusOne Group as may be reasonably requested of him. As of the Effective Date,
the “CyrusOne Group” means the Employer, CyrusOne LP, CyrusOne and their
respective subsidiaries.

 

(c)           Duties. Employee shall perform such duties, consistent with the
provisions of Section 3(a), as are reasonably assigned to Employee, including,
without limitation, service as an officer for other entities in the CyrusOne
Group.

 

(d)           Full Working Time. Employee shall devote Employee’s entire time,
attention and energies to the business of the CyrusOne Group. The words “entire
time, attention and energies” are intended to mean that Employee shall devote
Employee’s full effort during reasonable working hours to the business of
CyrusOne Group and shall devote at least 40 hours per week to the business of
the CyrusOne Group. Employee shall travel to such places as are necessary in the
performance of Employee’s duties.

 

--------------------------------------------------------------------------------


 

4.             Compensation.

 

(a)           Base Salary. Employee shall receive an annual base salary (the
“Base Salary”) of $320,000.00 per year, payable in accordance with Employer’s
regular payroll practices as then in effect, for each year during the Term,
subject to proration for any partial year. Such Base Salary, and all other
amounts payable under this Agreement, shall be subject to withholding as
required by law.

 

(b)           Annual Bonus. In addition to the Base Salary, during the Term,
Employee shall be eligible to receive an annual bonus (the “Bonus”) for each
calendar year for which services are performed under this Agreement. Any Bonus
for a calendar year shall be payable after the conclusion of the calendar year
in accordance with Employer’s regular bonus payment policies, but in no event
paid later than March 15th following the end of the applicable calendar year.
Each year, Employee shall be given a Bonus target of not less than 70% of his
then current Base Salary, subject to proration for a partial year. The actual
Bonus target shall be established from time to time by the compensation
committee (the “Compensation Committee”) of CyrusOne’s board of directors (the
“Board”) if Employee is a named executive officer for purposes of CyrusOne’s
annual proxy statement or is otherwise an executive officer whose compensation
is determined by the Compensation Committee, or, if Employee is not so subject,
then in accordance with the provisions of CyrusOne’s then existing annual
incentive plan or any similar plan made available to employees of the CyrusOne
Group (the “annual incentive plan”) in which Employee participates. Any Bonus
award to Employee shall further be subject to the terms and conditions of any
such applicable annual incentive plan, and, to the extent any Bonus award to
Employee is intended to be “qualified performance-based compensation” under
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”),
the performance goals applicable to the Bonus award shall be based on one or
more of the performance criteria set forth in the applicable section of a
shareholder-approved annual incentive plan.

 

(c)           Long-Term Incentive Awards. In each year during the Term, Employee
shall be eligible to be considered for grants of awards under any of Employer’s
long-term incentive compensation plans maintained by CyrusOne for the benefit of
CyrusOne Group employees.

 

(d)           Compensation Review. On at least an annual basis during the Term,
the Base Salary and Bonus target shall be reviewed and subject to adjustment at
the discretion of the Board.

 

5.             Expenses. All reasonable and necessary expenses incurred by
Employee in the course of the performance of Employee’s duties to the CyrusOne
Group shall be reimbursable in accordance with Employer’s then current travel
and expense policies.

 

6.             Benefits.

 

(a)           While Employee remains in the employ of Employer, Employee shall
be eligible to participate in all of the various employee benefit plans and
programs which are made available to similarly situated officers of CyrusOne, in
accordance with the eligibility provisions and other terms and conditions of
such plans and programs.

 

2

--------------------------------------------------------------------------------


 

(b)           Notwithstanding anything contained herein to the contrary, the
Base Salary and any Bonuses otherwise payable to Employee shall be reduced by
any benefits paid to Employee by Employer under any disability plans made
available to Employee by the CyrusOne Group (the “Disability Plans”).

 

7.             Confidentiality. The CyrusOne Group is engaged in, among other
things, investing in and operating data centers throughout the United States and
internationally. Employee acknowledges that in the course of employment with the
Employer, Employee shall be entrusted with or obtain access to information (all
of which information is referred to hereinafter collectively as the
“Information”) proprietary to members of the CyrusOne Group, that Employee did
not have or have access to prior to signing this Agreement, including, without
limitation, the following: the organization and management of each member of the
CyrusOne Group; the names, addresses, buying habits and other special
information regarding past, present and potential customers, employees and
suppliers of the CyrusOne Group; customer and supplier contracts and
transactions or price lists of the CyrusOne Group and its suppliers; products,
services, programs and processes sold, licensed or developed by the CyrusOne
Group; technical data, plans and specifications, and present and/or future
development projects of the CyrusOne Group; financial and/or marketing data
respecting the conduct of the present or future phases of business of the
CyrusOne Group; computer programs, systems and/or software; ideas, inventions,
trademarks, trade secrets, business information, know-how, processes,
improvements, designs, redesigns, discoveries and developments of the CyrusOne
Group; and other information considered confidential by any of the CyrusOne
Group or customers or suppliers of the CyrusOne Group. Employee may also be
entrusted with and have access to Third Party Information. The term “Third Party
Information” means confidential or trade secret information that the CyrusOne
Group may receive from third parties or information which is subject to a duty
on the CyrusOne Group members’ parts to maintain the confidentiality of such
Third Party Information and to use it only for limited purposes. At all times
during the Term and thereafter, Employee agrees to retain the Information and
Third Party Information in absolute confidence and not to disclose the
Information and Third Party Information to any person or organization except as
required in the performance of Employee’s duties for the CyrusOne Group, without
the express written consent of Employer; provided that Employee’s obligation of
confidentiality shall not extend to any Information which becomes generally
available to the public other than as a result of disclosure by Employee.

 

8.             New Developments. All ideas, inventions, discoveries, concepts,
trade secrets, trademarks, service marks or other developments or improvements,
whether patentable or not, conceived by Employee, alone or with others, at any
time during the Term, whether or not during working hours or on the premises of
the CyrusOne Group, which are within the scope of or related to the business
operations of any member of the CyrusOne Group (the “New Developments”), shall
be and remain the exclusive property of such member of the CyrusOne Group.
Employee agrees that any New Developments which, within one year after the
cessation of employment with Employer, are made, disclosed, reduced to a
tangible or written form or description or are reduced to practice by Employee
and which are based upon, utilize or incorporate Information shall, as between
Employee and the CyrusOne Group, be presumed to have been made during Employee’s
employment by Employer. Employee further agrees that Employee shall not, during
the Term, improperly use or disclose any proprietary information or trade
secrets of any former employer or other person or entity and that Employee shall
not bring

 

3

--------------------------------------------------------------------------------


 

onto the premises of the CyrusOne Group any unpublished document or proprietary
information belonging to any such employer, person or entity unless consented to
in writing by such employer, person or entity.

 

At all times during the Term and thereafter, Employee shall do all things
reasonably necessary to ensure ownership of such New Developments by the
applicable member of the CyrusOne Group, including the execution of documents
assigning and transferring to such member of the CyrusOne Group all of
Employee’s rights, title and interest in and to such New Developments and the
execution of all documents required to enable such member of the CyrusOne Group
to file and obtain patents, trademarks, service marks and copyrights in the
United States and foreign countries on any of such New Developments.

 

9.             Surrender of Material upon Termination. Employee hereby agrees
that upon cessation of Employee’s employment, for whatever reason and whether
voluntary or involuntary, or upon the request of Employer at any time, Employee
shall immediately surrender to Employer all of the property and other things of
value in his possession or in the possession of any person or entity under
Employee’s control that are the property of any member of the CyrusOne Group,
including without any limitation all personal notes, drawings, manuals,
documents, photographs or the like, including copies and derivatives thereof,
and e-mails and other electronic and digital information of all types regardless
of where or the type of device on which such materials may be stored by
Employee, relating directly or indirectly to any Information, materials or New
Developments, or relating directly or indirectly to the business of any member
of the CyrusOne Group, or, with the permission of Employer, shall destroy such
copies of such materials.

 

10.          Remedies.

 

(a)           Employer and Employee hereby acknowledge and agree that the
services rendered by Employee to the CyrusOne Group, the information disclosed
to Employee during and by virtue of Employee’s employment and Employee’s
commitments and obligations to any member of the CyrusOne Group herein are of a
special, unique and extraordinary character, and that the breach of any
provision of this Agreement by Employee shall cause the CyrusOne Group
irreparable injury and damage, and consequently the Employer shall be entitled
to, in addition to all other remedies available to it, injunctive and equitable
relief to prevent a breach of Sections 7, 8, 9, 11 and 12 of this Agreement and
to secure the enforcement of this Agreement.

 

(b)           Except as provided in Section 10(a), the parties hereto agree to
submit to final and binding arbitration any dispute, claim or controversy,
whether for breach of this Agreement or for violation of any of Employee’s
statutorily created or protected rights, arising between the parties that either
party would have been otherwise entitled to file or pursue in court or before
any administrative agency (herein, a “claim”), and each party waives all right
to sue the other party. To the extent Employee may have a non-waivable right to
file or participate in a claim or charge, Employee agrees that to the maximum
extent permitted by law he shall not obtain and waives any right or entitlement
to obtain relief or damages (whether legal, monetary, equitable, or other) from
such non-waivable claim or change.

 

(i)            This agreement to arbitrate and any resulting arbitration award
are enforceable under and subject to the Federal Arbitration Act, 9 U.S.C. § 1
et seq. (“FAA”). If the

 

4

--------------------------------------------------------------------------------


 

FAA is held not to apply for any reason, then the laws of the State of Texas
concerning the enforceability of arbitration agreements and awards (without
regard to its conflicts of laws principles) shall govern this Agreement and the
arbitration award.

 

(ii) (A)     All of a party’s claims must be presented at a single arbitration
hearing. Any claim not raised at the arbitration hearing is waived and released.
The arbitration hearing shall take place in Dallas, Texas.

 

(B)          The arbitration process shall be governed by the Employment Dispute
Resolution Rules of the American Arbitration Association (“AAA”) except to the
extent they are modified by this Agreement. In the event that any provisions of
this Section 10 are determined by AAA to be unenforceable or impermissibly
contrary to AAA rules, then this Section 10 shall be modified as necessary to
comply with AAA requirements.

 

(C)          Employee has had an opportunity to review the AAA rules and the
requirements that Employee must pay a filing fee, which Employer has agreed to
split on an equal basis.

 

(D)          The arbitrator shall be selected from a panel of arbitrators chosen
by the AAA. After the filing of a Request for Arbitration, the AAA shall send
simultaneously to Employer and Employee an identical list of names of five
persons chosen from the panel. Each party shall have 10 days from the
transmittal date in which to strike up to two names, number the remaining names
in order of preference and return the list to the AAA.

 

(E)           Any pre-hearing disputes shall be presented to the arbitrator for
expeditious, final and binding resolution.

 

(F)           The award of the arbitrator shall be in writing and shall set
forth each issue considered and the arbitrator’s finding of fact and conclusions
of law as to each such issue.

 

(G)          The remedy and relief that may be granted by the arbitrator to
Employee are limited to lost wages, benefits, cease and desist and affirmative
relief, compensatory, liquidated and punitive damages and reasonable attorney’s
fees, and shall not include reinstatement or promotion. If the arbitrator would
have awarded reinstatement or promotion, but for the prohibition in this
Agreement, the arbitrator may award reasonable front pay. The arbitrator may
assess to either party, or split, the arbitrator’s fee and expenses and the cost
of the transcript, if any, in accordance with the arbitrator’s determination of
the merits of each party’s position, but each party shall bear any cost for its
witnesses and proof.

 

(H)          Employer and Employee recognize that a primary benefit each derives
from arbitration is avoiding the delay and costs normally associated with
litigation. Therefore, neither party shall be entitled to conduct any discovery
prior to the arbitration hearing except that: (1) Employer shall furnish
Employee with copies of all non-privileged documents in Employee’s personnel
file; (2) if the claim is for discharge, Employee shall furnish Employer with
records of earnings and benefits relating to Employee’s subsequent employment
(including self-employment) and all documents relating to Employee’s efforts to
obtain subsequent employment; (3) the parties shall exchange copies of all
documents they intend to introduce as

 

5

--------------------------------------------------------------------------------


 

evidence at the arbitration hearing at least 10 days prior to such hearing;
(4) Employee shall be allowed (at Employee’s expense) to take the depositions,
for a period not to exceed four hours each, of two representatives of Employer,
and Employer shall be allowed (at its expense) to depose Employee for a period
not to exceed four hours; and (5) Employer or Employee may ask the arbitrator to
grant additional discovery to the extent permitted by AAA rules upon a showing
that such discovery is necessary.

 

(I)            Nothing herein shall prevent either party from taking the
deposition of any witness where the sole purpose for taking the deposition is to
use the deposition in lieu of the witness testifying at the hearing and the
witness is, in good faith, unavailable to testify in person at the hearing due
to poor health, residency and employment more than 50 miles from the hearing
site, conflicting travel plans or other comparable reason.

 

(J)            Arbitration must be requested in writing no later than six months
from the date of the party’s knowledge of the matter disputed by the claim. A
party’s failure to initiate arbitration within the time limits herein shall be
considered a waiver and release by that party with respect to any claim subject
to arbitration under this Agreement.

 

(K)          Employer and Employee consent that judgment upon the arbitration
award may be entered in any Federal or state court that has jurisdiction.

 

(L)           Except as provided in Section 10(a), neither party shall commence
or pursue any litigation on any claim that is or was subject to arbitration
under this Agreement.

 

(M)         All aspects of any arbitration procedure under this Agreement,
including the hearing and the record of the proceedings, are confidential and
shall not be open to the public, except to the extent the parties agree
otherwise in writing, or as may be appropriate in any subsequent proceedings
between the parties, or as may otherwise be appropriate in response to a
governmental agency or legal process or as may be required to be disclosed by
the CyrusOne Group pursuant to applicable law, rule or regulation to which the
CyrusOne Group is subject, including requirements of the Securities and Exchange
Commission and any stock exchanges on which CyrusOne’s securities are listed.

 

11.          Covenant Not to Compete; No Interference; No Solicitation.
(a) Employee acknowledges that (a) the business of the CyrusOne Group in which
Employee shall be principally engaged is investing in and operating data centers
throughout the United States and internationally; (b) the CyrusOne Group’s
business is national and international in scope; (c) Employee’s work for
Employer shall give Employee access to the confidential affairs and proprietary
information of the CyrusOne Group and to “trade secrets” (as defined under the
laws of the State of Texas) of the CyrusOne Group; (d) the covenants and
agreements of Employee contained in this Section 11 are essential to protect the
legitimate business and goodwill of the CyrusOne Group; (e) the covenants in
this Section 11 do not impose an undue hardship on Employee and shall not
prevent Employee from engaging in gainful employment; and (f) Employer would not
have entered into this Agreement but for the covenants and agreements set forth
in this Section 11. Therefore, ancillary to the otherwise enforceable agreements
set forth in this Agreement, and to avoid the actual or threatened
misappropriation of the Information or goodwill, Employee agrees to the
restrictive covenants set forth in this Agreement. At all times during the Term
and during the one

 

6

--------------------------------------------------------------------------------


 

year period following cessation of Employee’s employment with Employer for any
reason (the “Restricted Period”), Employee agrees that Employee will not accept
employment or engage or participate in any business activity (whether as a
principal, partner, joint venturer, agent, employee, salesperson, consultant,
independent contractor, director, officer or otherwise) with a “Competitor” of
the CyrusOne Group that would involve Employee:

 

(i)            providing, selling or attempting to sell, or assisting in the
sale or attempted sale of, any services or products competitive with or similar
to those services or products with which Employee had any involvement, and/or
regarding which Employee had any Information, during Employee’s employment with
Employer (including any products or services being researched or developed by
the CyrusOne Group during Employee’s employment with Employer); or

 

(ii)           providing or performing services that are similar to any services
that Employee provided to or performed for the CyrusOne Group during Employee’s
employment with Employer.

 

For purposes of this provision, a “Competitor” is any business or entity that,
at any time during the one year period following Employee’s termination or
separation, provides or seeks to provide, any products or services similar or
related to any products sold or any services provided by the CyrusOne Group.
“Competitor” includes, without limitation, any company or business that provides
data colocation services to businesses or entities. The restrictions set forth
in this paragraph will be limited to the geographic areas (1) where Employee
performed services for the CyrusOne Group, (2) where Employee solicited or
served the CyrusOne Group’s customers or clients, and/or (3) otherwise impacted
or influenced by Employee’s provision of services to the CyrusOne Group.
Notwithstanding the foregoing, Employee may invest in securities of any entity,
solely for investment purposes and without participating in the business
thereof, if (A) such securities are traded on any national securities exchange
or the National Association of Securities Dealers Automatic Quotation System or
equivalent non-U.S. securities exchange, (B) Employee is not a controlling
person of, or a member of a group which controls, such entity and (C) Employee
does not, directly or indirectly, own one percent (1%) or more of any class of
securities of such entity.

 

(b)           During the Restricted Period, Employee shall not either directly
or indirectly, solicit business from or interfere with or adversely affect, or
attempt to interfere with or adversely affect, the CyrusOne Group’s
relationships with any person, firm, association, corporation or other entity
which was known by Employee during his employment with Employer to be, or is
included on any listing to which Employee had access during the course of
employment as, a customer, client, supplier, consultant or employee of the
CyrusOne Group and Employee shall not divert or change, or attempt to divert or
change, any such relationship to the detriment of the CyrusOne Group or to the
benefit of any other person, firm, association, corporation or other entity.

 

(c)           During the Restricted Period, Employee shall not, (x) without the
prior written consent of Employer, accept employment, as an employee, consultant
or otherwise, with any company or entity which is a supplier of the CyrusOne
Group at any time during the final year of

 

7

--------------------------------------------------------------------------------


 

Employee’s employment with Employer or (y) induce or seek to induce any other
employee of the CyrusOne Group to terminate his or her employment relationship
with the CyrusOne Group.

 

(d)           Employee iterates that the covenants, restrictions, agreements and
obligations set forth herein are founded upon valuable consideration and, with
respect to the covenants, restrictions, agreements and obligations set forth in
this Section 11, are reasonable in duration and geographic scope. The time
period and geographical area set forth in this Section 11 are each divisible and
separable, and, in the event that the covenants not to compete and/or not to
divert business or employees contained therein are judicially held invalid or
unenforceable as to such time period and/or geographical area, they shall be
valid and enforceable in such geographical area(s) and for such time
period(s) which the court determines to be reasonable and enforceable. Employee
agrees that in the event that any court of competent jurisdiction determines
that the above covenants are invalid or unenforceable, Employee shall join with
Employer in requesting such court to construe the applicable provision by
limiting or reducing it so as to be enforceable to the extent compatible with
the then applicable law. After such determination has become final and
unappealable, the duration or scope of such provision, as the case may be, shall
be reduced so that such provision becomes enforceable and, in its reduced form,
such provision shall then be enforceable and shall be enforced. Furthermore, it
is agreed that any period of restriction or covenant hereinabove stated shall
not include any period of violation or period of time required for litigation or
arbitration to enforce such restrictions or covenants. If any of the provisions
in this Section 11 conflict with similar provisions in any other document or
agreement related to Employee’s employment with Employer, the provisions of this
Agreement will apply; provided, however, if the restrictions set forth in the
other document or agreement at issue are broader in scope than those in this
Agreement and are enforceable under applicable law, those restrictions will
apply.

 

12.          Goodwill. In the course of employment with Employer, Employee will
be entrusted with, have access to and obtain goodwill belonging to the CyrusOne
Group. Employee agrees not to use the goodwill for the benefit of any person or
entity other than the CyrusOne Group. During the Term and thereafter, Employee
shall not disparage any member of the CyrusOne Group in any way which could
adversely affect the goodwill, reputation and business relationships of the
CyrusOne Group with the public generally, or with any of their customers,
suppliers or employees. Employee understands and agrees that the CyrusOne Group
shall be entitled to make any such public disclosures as are required by
applicable law, rule or regulation regarding Employee, including termination of
Employee’s employment with Employer, and that any public disclosures so made by
the CyrusOne Group and other statements materially consistent with such public
disclosures shall not be restricted in any manner by this Section 12.

 

13.          Termination.

 

(a)           Termination for Terminating Disability.

 

(i)            Employer or Employee may terminate the Term upon Employee’s
failure or inability to perform the services required hereunder, because of any
physical or mental infirmity for which Employee receives disability benefits
under any Disability Plans, over a period of one hundred twenty (120)
consecutive working days during any twelve (12) consecutive month period (a
“Terminating Disability”).

 

8

--------------------------------------------------------------------------------


 

(ii)           If Employer or Employee elects to terminate the Term in the event
of a Terminating Disability, such termination shall be effective immediately
upon the giving of written notice by the terminating party to the other party.

 

(iii)          Upon termination of the Term on account of a Terminating
Disability, Employer shall pay Employee Employee’s accrued compensation
hereunder, whether Base Salary, Bonus or otherwise (subject to offset for any
amounts received pursuant to the Disability Plans), to the date of termination.
In the event of a Terminating Disability, Employer also shall provide Employee
with disability benefits and all other benefits according to the provisions of
the applicable Disability Plans and any other CyrusOne Group plans in which
Employee is then participating.  Upon termination of the Term on account of a
Terminating Disability, any outstanding equity or non-equity incentive awards
shall be treated in accordance with the applicable provisions of the applicable
incentive plan or related award agreements.

 

(iv)          If the parties elect not to terminate the Term upon an event of a
Terminating Disability and Employee returns to active employment with Employer
prior to such a termination, or if such disability exists for less than one
hundred twenty consecutive working days, the provisions of this Agreement shall
remain in full force and effect.

 

(b)           Termination on Account of Death of Employee. The Term terminates
immediately and automatically on the death of Employee; provided, however, that
Employee’s estate shall be paid Employee’s accrued compensation hereunder,
whether Base Salary, Bonus or otherwise, to the date of death. Upon termination
of the Term on account of the death of Employee, any outstanding equity or
non-equity incentive awards shall be treated in accordance with the applicable
provisions of the applicable incentive plan or related award agreements.

 

(c)           Termination by Employer for Cause. Employer may terminate the Term
immediately, upon written notice to Employee, for Cause. For purposes of this
Agreement, Employer shall have “Cause” to terminate the Term only if the Board
determines that there has been fraud, misappropriation, embezzlement or
misconduct constituting serious criminal activity on the part of Employee. Upon
termination for Cause, Employee shall be entitled to receive only Employee’s
accrued compensation hereunder, whether Base Salary, Bonus or otherwise, to the
date of termination.

 

(d)           Termination by Employer Other than for Cause, Death or Disability
or by Employee in a Constructive Termination. Employer may terminate the Term
immediately upon written notice to Employee for any reason and Employee may
terminate the Term immediately upon written notice to Employer for any reason as
provided in Section 13(f). In the event Employer terminates the Term for any
reason other than those set forth in Sections 13(a), (b), (c) and (e), or in the
event Employee terminates the Term, upon written notice to Employer, as a result
of a Constructive Termination (as herein defined), other than within one year
after a Change in Control (as provided in Section 13(e)):

 

(i)            on the date which is sixty (60) days after Employee’s termination
of employment with Employer, subject to Employer’s receipt of Employee’s
executed and irrevocable release as provided in Section 13(g), Employer shall
pay Employee in a lump sum cash payment an amount equal to the sum of
(A) Employee’s annual Base Salary rate in effect at

 

9

--------------------------------------------------------------------------------


 

the time of the termination of this Agreement and (B) Employee’s annual Bonus
target in effect at the time of such termination;

 

(ii)           (a) for purposes of any outstanding stock option or other
outstanding incentive award issued by the CyrusOne Group to Employee with
vesting based only on continued service for a period of time, the portion of any
such outstanding award that would otherwise have vested on or prior to the end
of the Severance Period (as herein defined) shall become vested and exercisable
as of immediately before the termination of the Term (and Employee shall be
afforded the opportunity to exercise them until the earlier of (1) the
expiration date of the award or (2) the end of the Severance Period), (b) the
restrictions applicable to the portion of any restricted stock award issued by
the CyrusOne Group to Employee with vesting based only on continued service for
a period of time, that would otherwise have lapsed on or prior to the end of the
Severance Period, shall lapse as of immediately before the termination of the
Term, and (c) any outstanding equity incentive awards pursuant to which earning
any portion of the award or vesting in the award depends on performance shall be
treated in accordance with the applicable provisions of the applicable incentive
plan or related award agreements;

 

(iii)          if applicable, an amount equal to any unvested benefits of
Employee under any qualified 401(k) plan of any member of the CyrusOne Group
which would have vested prior to the end of the Severance Period if the Term had
not terminated shall be paid by Employer from its general assets (and not under
such plan) to Employee in one lump sum on the date which is sixty (60) days
after Employee’s termination of employment with Employer, subject to Employer’s
receipt of Employee’s executed and irrevocable release as provided in
Section 13(g); and

 

(iv)          Employer will (a) pay or reimburse Employee’s premium payments for
continued health, dental  and vision coverage under Employer’s group health plan
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”) that exceed the active employee rate, if Employee timely elects COBRA
coverage, until the earlier of the end of the Severance Period or the date that
Employee becomes eligible for other group health plan coverage, and (b) pay
Employee as additional severance as set forth in Section 13(d)(i) a single lump
sum determined by Employer as adequate to convert and continue Employer’s group
life coverage as an individual policy for the Severance Period.  Employer will
include the COBRA payments and life insurance payment in Employee’s taxable
income.

 

(e)           Terminations in Connection with a Change in Control. The Term
shall terminate automatically in the event and at the time that both there is a
Change in Control and either (A) Employee elects to terminate his employment
with Employer within one year after the Change in Control as a result of
Constructive Termination or (B) Employee’s employment with Employer is actually
terminated by Employer within one year after the Change in Control for any
reason other than those set forth in Sections 13(a), (b) and (c).

 

(i)            In the event of a termination of the Term under this
Section 13(e):

 

(A)          on the date which is sixty (60) days after Employee’s termination
of employment with Employer, subject to Employer’s receipt of Employee’s
executed and irrevocable release as provided in Section 13(g), Employer shall
pay Employee in a lump sum

 

10

--------------------------------------------------------------------------------


 

cash payment an amount equal to the product obtained by multiplying (1) the sum
of the annual Base Salary rate in effect at the time of the termination of the
Term and Employee’s annual Bonus target in effect at the time of such
termination by (2) two;

 

(B)          (a) all outstanding stock options and other incentive awards issued
by the CyrusOne Group to Employee with vesting based only on continued service
for a period of time that are not vested and exercisable at the time of the
termination of the Term shall become immediately vested and exercisable (and
Employee shall be afforded the opportunity to exercise them until the earlier of
(1) the expiration date of the award or (2) the end of the Severance Period),
(b) the restrictions applicable to all outstanding restricted stock issued by
the CyrusOne Group to Employee with vesting based only on continued service for
a period of time shall lapse upon the termination of the Term, and (c) any
outstanding equity incentive awards pursuant to which earning any portion of the
award or vesting in the award depends on performance shall be treated in
accordance with the applicable provisions of the applicable incentive plan or
related award agreements;

 

(C)          if applicable, an amount equal to any unvested benefits of Employee
under any qualified 401(k) plan of any member of the CyrusOne Group which would
have vested prior to the end of the Severance Period if the Term had not
terminated shall be paid by Employer from its general assets (and not under such
plan) to Employee in one lump sum on the date which is sixty (60) days after
Employee’s termination of employment with Employer, subject to Employer’s
receipt of Employee’s executed and irrevocable release as provided in
Section 13(g); and

 

(D)          Employer will (a) pay or reimburse Employee’s premium payments for
continued health, dental  and vision coverage under Employer’s group health plan
under COBRA that exceed the active employee rate, if Employee timely elects
COBRA coverage, until the earlier of the end of the Severance Period or the date
that Employee becomes eligible for other group health plan coverage, and (b) pay
Employee as additional severance as set forth in Section 13(e)(i)(A) a single
lump sum determined by Employer as adequate to convert and continue Employer’s
group life coverage as an individual policy for the Severance Period.  Employer
will include the COBRA payments and life insurance payment in Employee’s taxable
income.

 

(ii)           Notwithstanding any other provision in this Agreement, in the
event that it is determined (by the reasonable computation of an independent
nationally recognized certified public accounting firm that shall be selected by
Employer prior to the applicable Change in Control (the “Accountant”)) that the
aggregate amount of the payments, distributions, benefits and entitlements of
any type payable by Employer or any affiliate to or for the benefit of Employee
(including any payment, distribution, benefit or entitlement made by any person
or entity effecting a Change in Control), in each case, that could be considered
“parachute payments” within the meaning of Section 280G of the Code (such
payments, the “Parachute Payments”) that, but for this Section 13(e)(ii) would
be payable to Employee, exceeds the greatest amount of Parachute Payments that
could be paid to Employee without giving rise to any liability for any excise
tax imposed by Section 4999 of the Code (or any successor provision thereto) or
any similar tax imposed by state or local law, or any interest or penalties with
respect to such tax (such tax or taxes, together with any such interest or
penalties, collectively referred to

 

11

--------------------------------------------------------------------------------


 

as the “Excise Tax”), then the aggregate amount of Parachute Payments payable to
Employee shall not exceed the amount which produces the greatest after-tax
benefit to Employee after taking into account any Excise Tax to be payable by
Employee. For the avoidance of doubt, this provision shall reduce the amount of
Parachute Payments otherwise payable to Employee, if doing so would place
Employee in a more favorable net after-tax economic position as compared with
not reducing the amount of Parachute Payments (taking into account the Excise
Tax payable in respect of such Parachute Payments).  Parachute Payments will be
reduced by first reducing amounts considered to be nonqualified deferred
compensation subject to Section 409A of the Code.

 

(f)              Voluntary Resignation by Employee (other than as a result of
Constructive Termination). Employee may resign upon 60 days’ prior written
notice to Employer. In the event of a resignation under this Section 13(f), the
Term shall terminate and Employee shall be entitled to receive Employee’s Base
Salary through the date of termination, any Bonus earned but not paid at the
time of termination and any other vested compensation or benefits called for
under any compensation plan or program of any member of the CyrusOne Group.

 

(g)           Section 13 Payments and Release. Upon termination of the Term as a
result of an event of termination described in this Section 13 and except for
Employer’s payment of the required payments under this Section 13 (including any
Base Salary accrued through the date of termination, any Bonus earned for the
year preceding the year in which the termination occurs and any nonforfeitable
amounts payable under any employee plan), all further compensation under this
Agreement shall terminate. Employee further agrees that as a condition precedent
to Employee’s receipt of payments under this Section 13 (other than any Base
Salary accrued through the date of termination and any Bonus earned for the year
preceding the year in which the termination occurs), upon the request of
Employer and by a reasonable deadline set by Employer (to ensure that payments
can be made by the dates specified in this Section 13 following the expiration
of the time for revocation of such release as permitted by law), Employee shall
execute and not revoke a release of claims against the CyrusOne Group, which
release shall contain customary and appropriate terms and conditions as
determined in good faith by Employer.

 

(h)           Certain Surviving Rights. The termination of the Term shall not
amend, alter or modify the rights and obligations of the parties under Sections
7, 8, 9, 10, 11 and 12, the terms of which shall survive the termination of the
Term.

 

(i)            Additional Terms. To the extent provided below, the following
provisions apply under this Section 13 and the other provisions of the
Agreement.

 

(i)            Notwithstanding any other provision of this Agreement, for
purposes of Sections 13(d) and 13(e), “Severance Period” means the one year
period beginning at the time of the termination of the Term.

 

(ii)           “Change in Control” has the meaning set forth in The CyrusOne
2012 Long Term Incentive Plan.

 

12

--------------------------------------------------------------------------------


 

(iii)          Except as set forth in Section 14, below, for purposes of
Section 13(d) and 13(e), “Constructive Termination” shall be deemed to have
occurred if, without Employee’s consent, (A) there is a material adverse change
in Employee’s reporting responsibilities set forth in Section 3(a) or there is
otherwise a material reduction by the CyrusOne Group in Employee’s authority,
reporting relationship or responsibilities, (B) there is a material reduction by
the CyrusOne Group in Employee’s Base Salary or Bonus target, or (C) Employee is
required by Employer to relocate more that 50 miles from his designated office
in effect as of the Effective Date.

 

(iv)          When an amount (referred to in this Section 13(i)(iv) as the
“principal sum”) that is payable under Sections 13(d)(i), 13(d)(iii),
13(e)(i)(A), or 13(e)(i)(C) on the date which is sixty (60) days after
Employee’s termination of employment with Employer is paid, such payment shall
also include an amount that is equal to the amount of interest that would have
been earned by such principal sum for the period from the date of Employee’s
termination of employment with Employer to the date which is sixty (60) days
after Employee’s termination of employment had such principal sum earned
interest for such period at an annual rate of interest of 3.5%.

 

(v)           To the extent that any of the benefits applicable to medical,
dental and vision coverage provided to Employee under Section 13(d)(iv) or
13(e)(i)(D) (referred to in this Section 13(i) as “healthcare plan benefits”)
are subject to Federal income taxation and are not exempt from Section 409A of
the Code, the following conditions shall apply:

 

(A)          the amount of healthcare plan benefits provided or paid during any
tax year of Employee under Section 13(d)(iv) or 13(e)(i)(D) shall not affect the
amount of healthcare plan benefits that are provided or eligible for payment in
any other tax years of Employee (disregarding any limit on the amount of medical
expenses, as defined in Code Section 213(d), that may be paid or reimbursed over
some or all of the period in which such coverage is in effect because of a
lifetime, annual or similar limit on any covered person’s expenses that can be
paid or reimbursed under Employer’s health care plans under which the terms of
such coverage is determined);

 

(B)          the payment or reimbursement of an expense for healthcare plan
benefits that is eligible for payment or reimbursement shall not be made prior
to the date immediately following the date which is sixty (60) days after
Employee’s termination of employment with Employer and shall in any event be
made no later than the last day of the tax year of Employee next following the
tax year of Employee in which the expense is incurred; and

 

(C)          Employee’s right to healthcare plan benefits shall not be subject
to liquidation or exchange for any other benefit.

 

(vi)          This Agreement and the amounts payable and other benefits
hereunder are intended to comply with, or otherwise be exempt from, Section 409A
of the Code. This Agreement shall be administered, interpreted and construed in
a manner consistent with Section 409A. If any provision of this Agreement is
found not to comply with, or otherwise not to be exempt from, the provisions of
Section 409A, it shall be modified and given effect, in the sole discretion of
the Board or Compensation Committee thereof and without requiring Employee’s

 

13

--------------------------------------------------------------------------------


 

consent, in such manner as the Board or Compensation Committee determines to be
necessary or appropriate to comply with, or to effectuate an exemption from,
Section 409A. Each payment under this Agreement shall be treated as a separate
identified payment for purposes of Section 409A. The preceding provisions shall
not be construed as a guarantee by Employer of any particular tax effect to
Employee of the payments and other benefits under this Agreement.

 

(A)          With respect to any reimbursement of expenses of, or any provision
of in-kind benefits to, Employee, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (1) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code; (2) the reimbursement of an eligible expense shall be made no later than
the end of the year after the year in which such expense was incurred; and
(3) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

 

(B)          If a payment obligation under this Agreement arises on account of
Employee’s termination of employment and if such payment is subject to
Section 409A, the payment shall be paid only in connection with Employee’s
“separation from service” (as defined in Treas. Reg. Section 1.409A-1(h)). If a
payment obligation under this Agreement arises on account of Employee’s
“separation from service” (as defined under Treas. Reg. Section 1.409A-1(h))
while Employee is a “specified employee” (as defined under Treas. Reg.
Section 1.409A-1(h) and using the identification methodology selected by
Employer from time to time), any payment of “deferred compensation” (as defined
under Treasury Regulation Section 1.409A-1(b)(1), after giving effect to the
exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12)) that
is scheduled to be paid within six months after such separation from service
shall accrue without interest and shall be paid on the first day of the seventh
month beginning after the date of Employee’s separation from service or, if
earlier, within 15 days after the appointment of the personal representative or
executor of Employee’s estate following his death.

 

14.          Assignment. (a) As this is an agreement for personal services
involving a relation of confidence and a trust between Employer and Employee,
all rights and duties of Employee arising under this Agreement, and the
Agreement itself, are non-assignable by Employee. Employee acknowledges that
Employer may elect to assign this Agreement to an affiliate.

 

15.          Notices. Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and if delivered personally or by
certified mail to Employee at Employee’s place of residence as then recorded on
the books of Employer or to Employer at its principal office.

 

16.          Waiver. No waiver or modification of this Agreement or the terms
contained herein shall be valid unless in writing and duly executed by the party
to be charged therewith. The waiver by any party hereto of a breach of any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any subsequent breach by such party.

 

14

--------------------------------------------------------------------------------


 

17.          Governing Law; Venue. This Agreement shall be governed by the laws
of the State of Texas and, to the extent applicable, Federal law, and the
parties agree to submit to the jurisdiction of the state and Federal courts
sitting in Dallas, Texas counties for all disputes hereunder; provided that,
arbitration of claims under Section 10(b)(ii) shall take place in Dallas, Texas.

 

18.          Entire Agreement. This Agreement contains the entire agreement of
the parties with respect to Employee’s employment by Employer. There are no
other contracts, agreements or understandings, whether oral or written, existing
between them except as contained or referred to in this Agreement.

 

19.          Severability. In case anyone or more of the provisions of this
Agreement is held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or other enforceability shall not affect any other
provisions hereof, and this Agreement shall be construed as if such invalid,
illegal or unenforceable provisions have never been contained herein.

 

20.          Successors and Assigns. Subject to the requirements of Section 14
above, this Agreement shall be binding upon Employee, Employer and Employer’s
successors and assigns.

 

21.          Confidentiality of Agreement Terms. The terms of this Agreement
shall be held in strict confidence by Employee and shall not be disclosed by
Employee to anyone other than Employee’s spouse, Employee’s legal counsel and
Employee’s other advisors, unless required by law. Further, except as provided
in the preceding sentence, Employee shall not reveal the existence of this
Agreement or discuss its terms with any person (including but not limited to any
employee of the CyrusOne Group) without the express authorization of the
President of CyrusOne; provided that Employee shall advise any prospective new
employer of the existence of Employee’s non-competition, confidentiality and
similar obligations under this Agreement and Employer has the right to disclose
these same obligations to third-parties if it deems such disclosure necessary to
protect its interests. To the extent that the terms of this Agreement have been
disclosed by the CyrusOne Group, in a public filing or otherwise, the
confidentiality requirements of this Section 21 shall no longer apply to such
terms.

 

22.          Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. Signatures delivered by facsimile or
electronic means (including by “pdf”) shall be deemed effective for all
purposes.

 

[signatures on next page]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

CYRUSONE LLC,

 

 

 

by

 

 

 

 

/s/ Gary J. Wojtaszek

 

 

Name:

Gary J. Wojtaszek

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

Date: July 31, 2015

 

 

 

 

 

EMPLOYEE,

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

/s/ Robert M. Jackson

 

 

Name:

Robert M. Jackson

 

 

 

 

 

 

 

 

 

Date: July 31, 2015

 

16

--------------------------------------------------------------------------------